UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-6139


ABDU-SALIM GOULD,

                Plaintiff - Appellant,

          v.

BERTIE COUNTY; BERTIE-MARTIN BOARD OF COMMISSIONERS; BERTIE
COUNTY SHERIFF DEPARTMENT; SOUTHERN HEALTH PARTNERS,

                Defendants - Appellees,

          and

BERTIE MARTIN REGIONAL JAIL,

                Defendant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:14-ct-03066-FL)


Submitted:   May 19, 2015                     Decided: May 22, 2015


Before NIEMEYER and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Abdu-Salim Gould, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Abdu-Salim Gould appeals the district court’s order denying

relief   on    his    42   U.S.C.   § 1983   (2012)    complaint.        We   have

reviewed the record and find no reversible error.                    Accordingly,

we   affirm    for    the    reasons    stated   by    the    district      court.

Gould v. Bertie Cnty., No. 5:14-ct-03066-FL (E.D.N.C. Jan. 13,

2015).     We deny Gould’s motion for remission of bail funds.                  We

dispense      with    oral   argument    because      the    facts    and     legal

contentions     are    adequately    presented   in    the   materials      before

this court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                        2